DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, the consent of the respondent, and the record filed herein, it is the decision of this court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Robert B. Schambach be suspended from the practice of law for a period of one year and one day from the finality of this decision. Upon Mr. Schambach’s reinstatement, he is to be placed on probation for two years, with the conditions of probation to be specified during the reinstatement process. Furthermore, respondent is ordered to pay all costs of these proceedings, as determined under *793the provisions of Rule 7 of the Procedural Rules for the Disciplinary Board, as authorized by Supreme Court Rule XIX, Section 10A(7).
SUSPENSION ORDERED
ORTIQUE, J., not on panel.